Citation Nr: 0532989	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Phoenix, 
Arizona, which, in pertinent part, denied the veteran's claim 
of service connection for sinusitis.  

The veteran originally requested an RO hearing regarding the 
issue on appeal, in a January 2003 substantive appeal (VA 
Form 9).  Thereafter, in a March 2003 statement, the veteran 
withdrew his request for personal hearing in lieu of a 
conference before a Decision Review Officer, which took place 
in March 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended on behalf of and by the veteran, in essence, 
that his chronic, recurrent sinusitis began during service.

The veteran's available service medical records, to include 
the induction examination and the separation examination 
reports, are negative for any findings attributable to 
sinusitis.  

However, in a September 2002 statement, the veteran reported 
that in the fall of 1958, while serving aboard Kirkpatrick 
DER 318 in the North Atlantic on station on the DEW line, he 
had an episode of sinusitis and reported to sick bay for 
treatment.    
Additionally, in the appellant's brief submitted in October 
2005, his representative stated that the case file was 
incomplete as it only consisted of medical records with 
entries from 2001 onward, along with the service 
induction/separation medical examination reports.

In reviewing the record, it is apparent that only one attempt 
has been made to determine if there are any additional 
service medical records.  In view of the veteran's claim of 
relevant in-service treatment, the RO must make another 
attempt to obtain any service medical records that may be 
missing and search for alternate medical records, to include 
medical treatment records from the Surgeon General and 
Sick/Morning Reports from the fall of 1958, while serving 
aboard Kirkpatrick DER 318 in the North Atlantic on station 
on the DEW line.  38 C.F.R. § 3.159(c)(2) (2005).

The RO should also secure any additional post-service medical 
records relating to evaluation or treatment for sinusitis 
that may be available.  38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact all the 
National Personnel Records Center and 
any other relevant records depository 
to determine if there are any 
additional service medical records, to 
include for the veteran's period of 
service during the fall of 1958, while 
serving aboard Kirkpatrick DER 318 in 
the North Atlantic on station on the 
DEW line.  The RO should also obtain 
any Surgeon General or Morning/Sick 
Call Reports that may be available.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for sinusitis 
since service.  After securing the 
necessary releases, all such records 
that are not already in the claims 
folder should be obtained.

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for sinusitis.  If the benefit 
requested on appeal is not granted, the 
RO should issue a Supplemental Statement 
of the Case (SSOC), which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the March 2005 SSOC.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).
 
 
 
 

